Citation Nr: 0308884	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  00-14 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a neck disability, 
including nerve damage.  

3.  Entitlement to service connection for an eye disability.

4.  Entitlement to an increased (compensable) evaluation for 
traumatic cyst of the right epididymis.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from November 1943 to April 
1946.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 decision by the 
RO which found that new and material evidence had been 
submitted to reopen the claim of service connection for a low 
back disability, denied service connection for a neck 
disability with nerve damage, and denied an increased 
(compensable) evaluation for a traumatic epididymis cyst.  A 
videoconference hearing was held in January 2003.  

In January 2003, the Board found that new and material 
evidence had been submitted to reopen the claim of service 
connection for a low back disorder, characterized as 
sacralization of the fifth lumbar vertebra.  The Board then 
undertook additional development of all of the issues on 
appeal.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

In January 2003, the Board undertook additional development 
of the veteran's appeal, to include VA examinations of his 
back, neck, eyes, and his service connected traumatic 
epididymis cyst.  VA examinations were completed in March 
2003 and the veteran was provided a copy of those reports.  
However, in light of a recent decision by the United States 
Court of Appeals for the Federal Circuit, Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304 (Fed. 
Cir. May 1, 2003), the Board finds that the appeal must be 
remanded to the RO for readjudication and the issuance of a 
supplemental statement of the case (SSOC).  

Also, at the personal hearing in January 2003, the veteran 
testified that he was hospitalized at VAMC Butler for back 
and neck problems for two months beginning in December 1946.  
These records are not in the claims file.  Therefore, the RO 
should attempt to obtain all clinical records for 
hospitalization at that facility and associate them with the 
file.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, the case is 
REMANDED to the RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.  

2.  The RO should take appropriate steps 
to obtain all clinical records for 
hospitalization at VAMC Butler from 
December 1946 to February 1947 and 
associate them with the claims file.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
addition, the RO should assure that the 
provisions pertaining to the duty to 
notify and the duty to assist as 
contained in the Veterans Claims 
Assistance Act of 2000 and the 
implementing regulations have been 
complied with.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  38 C.F.R. § 4.2 
(2002).  

4.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  The RO 
should adjudicate the merits of the 
claims based on all the evidence of 
record and all governing legal authority, 
including the Veterans Claims Assistance 
Act of 2000 and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case (SSOC) for all evidence received 
since the previous SSOC issued in June 
2002, and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals 
	

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


